DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 now states “the probe is positioned between the first line protrusion and the second line protrusion”.  This is considered new matter because there are portions where the probe is not between the first line protrusion and the second line protrusion.  The current specification states “The other end 48b of the first line protrusion 48 is positioned 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burford (2008/0011810) in view of Ide et al. (JP2008290133A).
Regarding claim 1, Burford discloses a friction stir welding tool comprising a shoulder having a flat front end surface perpendicular to a rotation 5axis, and a probe protruding from the front end surface of the shoulder 20 (figure 5, 7), wherein the friction stir welding tool is configured to rotate the probe about the rotation axis, and embed the probe inside a workpiece during rotation of the probe to weld the workpiece, and 10wherein a recess 40 is formed in the front end surface of the shoulder (figure 5, 7).

Regarding claim 7, Ide discloses that the protrusion 13 protrudes from the front end surface of the shoulder (figures 10-ab)

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burford (2008/0011810) in view of Ide et al. (JP2008290133A) as applied to claim 1 above, and further in view of Burford (7,942,306).
Regarding claim 2, Burford discloses an outer circumferential recess is formed in an outer circumferential surface of the probe (grooves can be formed, paragraph 0036).  Burford does not specifically disclose that the outer circumferential recess extends from a proximal end of the outer circumferential surface to a front end surface of the probe; 
Regarding claim 3, Burford discloses that the recess extends around the probe (figure 5, 7).  
Regarding claim 4, Burford ‘306 discloses that the outer circumferential recess comprises a plurality of outer circumferential recesses provided in a circumferential direction of the probe (figure 4).  
Regarding claim 5, Burford discloses that the recess is provided at a border between the probe and the shoulder (figure 5, 7).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7 have been considered but are moot because the new ground of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ERIN B SAAD/Primary Examiner, Art Unit 1735